Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is response to the communication filed on December 06, 2021. After thorough search and examination of the present application and in light of the prior art made of record, claims 1, 3-10, 12-16, 18-20 (re-numbered as 1-17) are allowed.

Claims 2, 11, and 17 are previously or currently cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Donald J. Labriola (Reg. # 64,774) on December 28, 2021.

This listing of claims will replace only claims 1, 10, and 16 of all prior versions, and listings, of claims in the Application: 

1. (Currently amended) A database-management system (DBMS) comprising a processor, a memory coupled to the processor, and a computer-readable hardware storage device coupled to the processor, the storage device containing program code configured to be run by the processor via the memory to implement a method for multi-page splitting of a database index, the method comprising:
receiving, by the DBMS, a notification that one or more entries must be added to a leaf-page node of a hierarchical database index,
where each entry in the leaf-page node is a pointer to a distinct database value stored in a first column of a first table of a database managed by the DBMS, and
where the distinct values fall within a first range of values;
determining, by the DBMS, that the leaf-page node should be multi-split, where multi-splitting a non-empty leaf node of the index comprises replacing the non-empty leaf node with more than two subnodes and distributing the entries in the non-empty leaf node among the more than two subnodes;
dividing the first range of values, by the DBMS, into a set of contiguous, non-overlapping subranges, where each subrange of the set of subranges is assigned to a corresponding subnode of the more than two subnodes;
multi-splitting, by the DBMS, the leaf-page node into the more than two subnodes;
migrating, by the DBMS, each entry in the leaf-page node to a distinct subnode of the more than two subnodes, where each distinct subnode of the more than two subnodes receives entries that point to stored database values that fall within a subrange assigned to the distinct subnode;
replacing in a parent node of the leaf-page node, by the DBMS, a link to the leaf-page node with links that each identify one of the 
synchronously writing, by the DBMS, to a transaction log of the DBMS, where the writing records a removal of the leaf-page node from the database index, an addition of the more than two subnodes to the database index, the assignments of each subrange of values to corresponding subnodes, and the replacing of the link stored in the parent node.

10. (Currently amended) A method for multi-page splitting of a database index, the method comprising:
receiving, by a database-management system (DBMS), a notification that one or more entries must be added to a leaf-page node of a hierarchical database index,
where each entry in the leaf-page node is a pointer to a distinct database value stored in a first column of a first table of a database managed by the DBMS, and
where the distinct values fall within a first range of values;
determining, by the DBMS, that the leaf-page node should be multi-split, where multi-splitting a non-empty leaf node of the index comprises replacing the non-empty leaf node with more than two subnodes and distributing the entries in the non-empty leaf node among the more than two subnodes;
dividing the first range of values, by the DBMS, into a set of contiguous, non-overlapping subranges, where each subrange of the set of subranges is assigned to a corresponding subnode of the more than two subnodes;
multi-splitting, by the DBMS, the leaf-page node into the more than two subnodes;
migrating, by the DBMS, each entry in the leaf-page node to a distinct subnode of the more than two subnodes, where each distinct subnode of the more than two subnodes receives entries that point to stored database values that fall within a subrange assigned to the distinct subnode;
replacing in a parent node of the leaf-page node, by the DBMS, a link to the leaf-page node with links that each identify one of the 
synchronously writing, by the DBMS, to a transaction log of the DBMS, where the writing records a removal of the leaf-page node from the database index, an addition of the more than two subnodes to the database index, the assignments of each subrange of values to corresponding subnodes, and the replacing of the link stored in the parent node.

16. (Currently amended) A computer program product, comprising a computer-readable hardware storage device having a computer-readable program code stored therein, the program code configured to be executed by a database-management system (DBMS) comprising a processor, a memory coupled to the processor, and a computer-readable hardware storage device coupled to the processor, the storage device containing program code configured to be run by the processor via the memory to implement a method for multi-page splitting of a database index, the method comprising:
receiving, by the DBMS, a notification that one or more entries must be added to a leaf-page node of a hierarchical database index,
where each entry in the leaf-page node is a pointer to a distinct database value stored in a first column of a first table of a database managed by the DBMS, and
where the distinct values fall within a first range of values;
determining, by the DBMS, that the leaf-page node should be multi-split, where multi-splitting a non-empty leaf node of the index comprises replacing the non-empty leaf node with more than two subnodes and distributing the entries in the non-empty leaf node among the more than two subnodes;
dividing the first range of values, by the DBMS, into a set of contiguous, non-overlapping subranges, where each subrange of the set of subranges is assigned to a corresponding subnode of the more than two subnodes;
multi-splitting, by the DBMS, the leaf-page node into the more than two subnodes;
migrating, by the DBMS, each entry in the leaf-page node to a distinct subnode of the more than two subnodes, where each distinct subnode of the more than two subnodes receives entries that point to stored database values that fall within a subrange assigned to the distinct subnode;
replacing in a parent node of the leaf-page node, by the DBMS, a link to the leaf-page node with links that each identify one of the 
synchronously writing, by the DBMS, to a transaction log of the DBMS, where the writing records a removal of the leaf-page node from the database index, an addition of the more than two subnodes to the database index, the assignments of each subrange of values to corresponding subnodes, and the replacing of the link stored in the parent node.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 10, and 16. Particularly the prior art of record fails to teach determining, by the DBMS, that the leaf-page node should be multi-split, where multi-splitting a non-empty leaf node of the index comprises replacing the non-empty leaf node with more than two subnodes and distributing the entries in the non-empty leaf node among the more than two subnodes; dividing the first range of values, by the DBMS, into a set of contiguous, non-overlapping subranges, where each subrange of the set of subranges is assigned to a corresponding subnode of the more than two subnodes; migrating, by the DBMS, each entry in the leaf-page node to a distinct subnode of the more than two subnodes, where each distinct subnode of the more than two subnodes receives entries that point to stored database values that fall within a subrange assigned to the distinct subnode; replacing in a parent node of the leaf-page node, by the DBMS, a link to the leaf-page node with links that each identify one of the two subnodes; and synchronously writing, by the DBMS, to a transaction log of the DBMS, where the writing records a removal of the leaf-page node from the database index, an addition of the more than two subnodes to the database index, the assignments of each subrange of values to corresponding subnodes, and the replacing of the link stored in the parent node.
The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 3-9, 12-15, 18-20 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MD I UDDIN/Primary Examiner, Art Unit 2169